Order reversed, with ten dollars costs and disbursements to defendant, and ffiotion denied upon the ground that the affidavit upon which the order is based states no fact whatever justifying the inference that defendant has in its possession any information that the decedent was killed by any detached or flying fragment from defendant’s train or that defendant actually or inferentially has the same in its possession, or that any reports have been made to it with reference to such parts. Without otherwise passing on the merits of the motion, leave is given to renew upon affidavits which shall suitably inform the court as to the nature and cause of the accident. Jenks, P. J., Burr, Thomas, Rich and Putnam, JJ., concurred.